979 So. 2d 1121 (2008)
Joseph LUCKNER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-440.
District Court of Appeal of Florida, Third District.
April 9, 2008.
Joseph Luckner, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and COPE and LAGOA, JJ.
PER CURIAM.
This is an appeal of an order denying a motion for DNA testing under Florida Rule of Criminal Procedure 3.853. The trial court erred, in part, by denying the motion for lack of an oath because the motion is, in fact, sworn. We agree with the trial court, however, that the motion is facially insufficient regarding Rule 3.853(b)(3) and (4). Appellant may replead *1122 in the trial court if he has a good-faith basis to do so.
Affirmed.